Citation Nr: 1023856	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-11 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for bilateral hearing loss for the period dating from March 
7, 2006, to November 14, 2007.

2.  Entitlement to an initial rating in excess of 50 percent 
for bilateral hearing loss for the period since November 15, 
2007.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served on active duty from February 1952 to 
February 1954.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2006 rating 
decision by the St. Louis, Missouri, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which granted 
service connection for bilateral hearing loss and assigned a 
disability evaluation of 20 percent, effective March 7, 2006.  
A timely appeal was noted with respect to that rating.

In December 2007, during the pendency of the Veteran's 
appeal, the RO awarded an increased evaluation for the 
service-connected bilateral hearing loss from 20 percent to 
50 percent, effective November 15, 2007.  The United States 
Court of Appeals for Veterans Claims (Court) has held that on 
a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Court further held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
terminate the appeal.  Id.  Thus, the issue remains in 
appellate status.

The Board issued a decision on the Veteran's appeal in 
October 2008.  Subsequently, it was determined that the 
Veteran had requested a hearing before a Veterans Law Judge.  
In February 2009, the Board vacated the October 2008 decision 
and remanded the case for the Veteran to be scheduled for a 
hearing.  In September 2009, the Veteran testified before the 
undersigned at a Travel Board hearing; a transcript of the 
hearing is of record.  In November 2009, the Board remanded 
the case for additional development.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and the Board may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The average pure tone hearing loss on authorized 
audiological evaluation in August 2006 was 58 decibels in the 
right ear and 64 decibels in the left ear. Speech recognition 
scores using the Maryland CNC word lists were 92 percent in 
the right ear and 64 percent in the left ear. An exceptional 
pattern of hearing loss was shown in the veteran's right ear.

2.  The average pure tone thresholds and speech recognition 
scores for the right ear demonstrated during the August 2006 
VA examination correspond to category IV, and the scores for 
the left ear correspond to category VI.

3.  The average pure tone hearing loss on authorized 
audiological evaluation in November 2007 was 66 decibels in 
the right ear and 71 decibels in the left ear. Speech 
recognition scores using the Maryland CNC word lists were 52 
percent in the right ear and 40 percent in the left ear. An 
exceptional pattern of hearing loss was shown bilaterally.

4.  The average pure tone thresholds and speech recognition 
scores for the right ear demonstrated during the November 
2007 VA examination correspond to category VIII, and the 
scores for the left ear correspond to category IX.

5.  The average pure tone hearing loss on authorized 
audiological evaluation in April 2010 was 63 decibels in the 
right ear and 71 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 60 
percent in the right ear and 56 percent in the left ear.  An 
exceptional pattern of hearing loss was shown bilaterally.

6.  The average pure tone thresholds and speech recognition 
scores for the right ear demonstrated during the April 2010 
VA examination correspond to category VI, and the scores for 
the left ear correspond to category VIII.


CONCLUSIONS OF LAW

1.  For the period from March 7, 2006 to November 14, 2007, 
the criteria for an initial disability rating in excess of 20 
percent for bilateral hearing loss are not met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic 
Code 6100 (2009).

2.  For the period since November 15, 2007, the criteria for 
an initial disability rating in excess of 50 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim. In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim for 
service connection was awarded with an effective date of 
March 7, 2006, the date of his claim, and an initial 
disability rating was assigned.  He was provided notice how 
to appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law 
and criteria required for a higher rating and he demonstrated 
his actual knowledge of what was required to substantiate 
higher ratings in his argument included on his Substantive 
Appeal.  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
audiologic examinations, and afforded the appellant an 
opportunity to present testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Evaluation of Hearing Loss

The Veteran has indicated that he can no longer hear soft 
voices.  This reportedly has caused him to curtail both 
social and professional activities; in particular, he has 
resigned from the boards of two organizations because of an 
inability to hear discussions.  He characterized this as 
"particularly traumatic."

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations. See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

When an appeal ensues from the Veteran's disagreement with 
the rating assigned in connection with his original grant of 
service connection, the potential for the assignment of 
separate, or "staged," ratings for separate periods of time, 
based on the facts found, must be considered.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In this case, the Veteran 
perfected an appeal of the rating assigned for his newly 
service-connected hearing loss; therefore, his claim is 
governed by Fenderson and the VA must consider the 
applicability of staged ratings.  As noted above, the RO has 
already assigned a two stage initial rating.

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  See 38 C.F.R. § 4.85.

The results are then analyzed using tables contained in 38 
C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold 
average,'' as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four. This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  The appropriate rating is 
then determined by finding the intersection point for the two 
Roman numeral designations using Table VII.

For exceptional patterns of hearing impairment, 38 C.F.R. § 
4.86 provides as follows:

(a) When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately.

For the period of time dating from March 7, 2006, to November 
14, 2007

From this period of time, the only medical evidence which is 
adequate for rating purposes is the report of an audiology 
examination conducted by the VA in August 2006.  The Board 
notes that there is a private treatment record dated in 
February 2006; however, the results of that audiogram are 
uncertified, and the report is thus not adequate for rating 
purposes.

On the authorized audiological evaluation in August 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
60
55
60
LEFT
40
50
65
70
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 64 percent in the left ear.

The Board notes that the RO arrived at the 20 percent rating 
based on a finding of exceptional pattern of hearing loss in 
the Veteran's right ear, pursuant to 38 C.F.R. § 4.86.  Under 
Table VI contained in Diagnostic Code 6100, the average pure 
tone thresholds and speech recognition scores for the right 
ear demonstrated during the August 2006 VA examination 
correspond to category II.  However, because the Veteran's 
right ear demonstrated an "exceptional" hearing loss, Table 
VIa is applicable to the hearing loss found in that ear.  38 
C.F.R. § 4.86.  Under Table VIa, the hearing loss in the 
Veteran's right ear corresponds to category IV.  Pursuant to 
4.86(b), that higher numeral must then be applied.  The 
scores for the Veteran's left ear correspond to category VI.  
The intersection point for categories IV and VI under Table 
VII shows that the Veteran's hearing loss does not exceed the 
levels contemplated for a 20 percent rating.  Accordingly, 
the Board concludes that the schedular criteria for an 
initial disability rating in excess of 20 percent for 
bilateral hearing loss during the period from March 7, 2006, 
to November 14, 2007, have not been met.

For the period of time since November 15, 2007

As noted above, the RO has assigned a 50 percent rating 
effective from November 15, 2007, to the present date.  The 
Board must consider whether an even higher rating is 
warranted for that period of time.  A VA audiology 
examination was conducted on November 15, 2007.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
65
65
70
LEFT
55
60
75
75
71

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear and of 40 percent in the left ear.  
The Board notes that an exceptional pattern of hearing loss 
was found bilaterally under 38 C.F.R. § 4.86.

For the right ear, under Table VI contained in Diagnostic 
Code 6100, the average pure tone thresholds and speech 
recognition scores demonstrated during the VA examination 
correspond to category VIII.  However, under Table VIa, the 
puretone average of the right ear corresponds to a category 
V.  Pursuant to 4.86(b), category VIII is applicable.

Under Table VI contained in Diagnostic Code 6100, the scores 
for the left ear correspond to category IX.  Under Table VIa, 
the puretone average of the left ear corresponds to a 
category VI.  Pursuant to 38 C.F.R. § 4.86, the higher of 
these two numerals, category IX, must be applied.

The intersection point for these categories (VIII and IX) 
under Table VII shows that the hearing loss does not exceed 
the levels contemplated for the currently assigned 50 percent 
rating.  Accordingly, the Board concludes that the schedular 
criteria for a disability rating higher than 50 percent for 
bilateral hearing loss during the period beginning November 
15, 2007, are not met based on the November 2007 examination.

On the authorized audiological evaluation in April 2010, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
65
60
65
LEFT
50
60
75
75
75

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 56 percent in the left ear.  
The Board notes that an exceptional pattern of hearing loss 
was found bilaterally under 38 C.F.R. § 4.86.

For the right ear, under Table VI contained in Diagnostic 
Code 6100, the average pure tone thresholds and speech 
recognition scores demonstrated during the VA examination 
correspond to category VI.  However, under Table VIa, the 
puretone average of the right ear corresponds to a category 
V.  Pursuant to 4.86(b), category VI is applicable.

Under Table VI contained in Diagnostic Code 6100, the scores 
for the left ear correspond to category VIII.  Under Table 
VIa, the puretone average of the left ear corresponds to a 
category VI.  Pursuant to 38 C.F.R. § 4.86, the higher of 
these two numerals, category VIII, must be applied.

The intersection point for these categories (VIII and VI) 
under Table VII shows that the hearing loss does not exceed 
the levels contemplated for the currently assigned 50 percent 
rating.  Accordingly, the Board concludes that the schedular 
criteria for a disability rating higher than 50 percent for 
bilateral hearing loss during the period beginning November 
15, 2007, are not met based on the April 2010 examination.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder. 38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the Veteran's 
symptoms and disability level.  His hearing loss is 
manifested by difficulty hearing speech and the most recent 
VA examination included the examiner's observation that the 
functional impact of the Veteran's hearing disability was on 
interpersonal communication.  See Martinak v. Nicholson, 21 
Vet. App. 447 (2007)  The rating criteria contemplate speech 
reception thresholds and ability to hear spoken words on 
Maryland CNC testing.  Hence, the rating criteria contemplate 
the Veteran's symptomatology.  Thun v. Peake, 22 Vet. App. 
111 (2008). 

On the April 2010 VA examination, the Veteran reported that 
he had trouble hearing soft voices, high-pitched women's' 
voices, and conversation in large meeting rooms.  However, 
the Veteran also reported that was retired.  The examiner 
noted that the Veteran's report of being retired contradicted 
his previous statements of record that his hearing loss 
prevented him from working in his retail business.  In any 
event, the examiner stated that:

With amplification and/or reasonable 
accommodations as specified in the 
Americans with Disabilities Act, this 
hearing loss alone should not 
significantly affect vocational potential 
or limit participation in most work 
activities.  Employment would be more 
than feasible in a loosely supervised 
situation.

The Veteran has argued that he has been unable to work with 
customers at his retail bicycle business due to inability to 
hear voices, especially softer or higher pitched women's' 
voices.  He has provided statements from C.J.B., his business 
partner of over 40 years, attesting to his problems with 
hearing softer voices in person and in using the telephone 
due to his hearing loss.

Even if the Board were to determine that the rating criteria 
considered in this case did not reasonably describe the 
Veteran's disability level and symptomatology, the record 
does not reflect a disability picture that exhibits other 
related factors such as marked interference with employment 
or frequent periods of hospitalization.

The Board notes that the disability has not required frequent 
hospitalizations.  The Board further concludes that any 
interference with employment (assuming that the Veteran is 
still working) due to hearing loss does not rise to the 
degree that it would be considered "marked."  In summary, the 
Board does not find that the Veteran's case is outside the 
norm so as to warrant consideration of the assignment of an 
extraschedular rating.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. § 3.321 
is not warranted.  Thun, 22 Vet. App. at 111. 


ORDER

Entitlement to an initial rating in excess of 20 percent for 
bilateral hearing loss for the period dating from March 7, 
2006, to November 14, 2007, is denied.

Entitlement to an initial rating in excess of 50 percent for 
bilateral hearing loss for the period since November 15, 
2007, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


